                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

BRANDON CARGILL, # 214181,                     )
                                               )
      Plaintiff,                               )
                                               )
      v.                                       )   CIVIL ACT. NO. 2:21-cv-51-ECM
                                               )                (WO)
COMMISSIONER JEFF DUNN, et al.,                )
                                               )
      Defendants.                              )

                                   OPINION and ORDER

       On May 20, 2021, the Magistrate Judge entered a Recommendation (doc. 11) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is

       ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED without prejudice for the Plaintiff’s failures to obey the

orders of the Court and prosecute this case.

      A separate Final Judgment will be entered.

      Done this 23rd day of June, 2021.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
